DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 09/15/2020, in which claims 1-26 are pending and ready for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-17, 19, and 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ikai (US Pub. 20200077099 A1).

Regarding claim 1, Ikai discloses a context modeling method of a split flag, applied to a video encoding device or a video decoding device, wherein the method comprises (Ikai; Fig. 5-7. Para. [0100]. A context modeling system/method is used for video coding ): 
obtaining a height of a current node, a height of a first leaf node adjacent to the current node in a first direction, a width of the current node, and a width of a second leaf node adjacent to the current node in a second direction, wherein the first leaf node and the second leaf node are reconstructed leaf nodes (Ikai; Fig. 16, Para. [0192, 195]. A height and a width of a current block/node is determined, and a height of a first node/block adjacent to a current block and a width of a second node/block adjacent to a current block are determined, wherein the first and second blocks are coded/reconstructed blocks.); and 
obtaining a context model of a split flag of the current node according to an algorithm, wherein inputs of the algorithm comprise a first preset condition and a second preset condition, wherein the first preset condition comprises that the height of the current node is greater than the height of a first leaf node, and the second preset condition comprises that the width of the current node is greater than the width of the second leaf node (Ikai; Fig. 16; Para. [0194, 197-198]. A context model is determined for a split flag of a current node/block according to an equation/algorithm, wherein the equation/algorithm includes at least a first condition of a height of a current block being greater than a height of a first adjacent block and a second condition of a width of a current block being greater than a width of a second adjacent block.).

Regarding claim 2, Ikai discloses an index of the context model of the split flag (ctxlnc) is determined according to a sum of n_conL and n_conA, wherein n_conL represents whether the first preset condition is met, wherein when n_conL is 1 it indicates that the first preset condition is met, and when n_conL is 0 it indicates that the first preset condition is not met; and n_conA represents whether the second preset condition is met, wherein when n_conA is 1 it indicates that the second preset condition is met, and when n_conA is 0 it indicates that the second preset condition is not met (Ikai; Para. [0192, 195, 198]. A context index is determined in accordance with a sum of a first variable and a second variable, wherein a first variable represents whether a first condition is met with 1 indicating positive and 0 indicating negative, and a second variable represents whether a second condition is met with 1 indicating positive and 0 indicating negative.).

Regarding claim 3, Ikai discloses the method further comprises: obtaining a subset index of the context model of the split flag based on the height and the width of the current node, and wherein the inputs of the algorithm further comprise the subset index of the context model (Ikai; Fig. 17B, C. Para. [0227-230]. A subset context index is determined in accordance with a height and a width of a current block, wherein an equation/algorithm includes a subset context index.).

Regarding claim 4, Ikai discloses the obtaining the subset index of the context model of the split flag based on the height and the width of the current node comprises: 
obtaining an area of the current node based on the height and the width of the current node, and then determining the subset index of the context model of the split flag based on a preset mapping relationship between a node area and a subset index (Ikai; Fig. 17B, C. Para. [0227-230]. An area of width x height of a current block is determined in accordance with the height and width of a current block, and a subset context index of a split flag is determined in accordance with a mapping between a block size/area and a subset index); or 
querying a preset subset index query table for the subset index of the context model of the split flag according to the height and the width of the current node, wherein the subset index query table comprises subset index corresponding to possible widths and heights of the current node (Ikai; Fig. 17B, C. Para. [0227-230]. A subset index table is used for a subset index context model of a split flag in accordance with a height and width of a current block, wherein the table includes subset indices corresponding to possible widths and heights of a current block.).

an index of the context model of the split flag (ctxInc) is determined according to a sum of n_conL, n_conA, and X * A, wherein n_conL represents whether the first preset condition is met, wherein when n_conL is 1 it indicates that the first preset condition is met, and when n_conL is 0 it indicates that the first preset condition is not met; nconA represents whether the second preset condition is met, wherein when n_conA is 1 it indicates that the second preset condition is met, and when n_conA is 0 it indicates that the second preset condition is not met; X represents the subset index of the context model of the split flag; A represents a number; and * represents multiplication (Ikai; Fig. 17B, C. Para. [0223, 227-230]. A context index of a split flag is determined in accordance with a sum of a first variable, a second variable, and a third variable (see Para. [0027]), wherein a first variable is associated with diffSize0 representing a first condition being met or not, a second variable is associated with diffSize1 representing a second condition being met or not, and a third variable is associated with diffDepth which is also expressed as diffDepth * 1.).

Regarding claim 11, Ikai discloses the first direction is a leftward horizontal direction, and the second direction is an upward vertical direction (Ikai; Fig. 16; Para. [0192, 195, 194, 197-198]. A first direction is a left horizontal direction, and a second direction is a upper vertical direction.).

Regarding claim 12, Ikai discloses the first preset condition further comprises that the first leaf node is available; or the second preset condition further comprises that the second leaf node is available (Ikai; Para. [0247]. A first condition includes a first block/node being available, and/or a second condition includes a second block/node being available.).

Regarding claim 13, Ikai discloses a coding tree to which the current node belongs is a luma coding tree or a luma-chroma joint tree (Ikai; Fig. 16, Para. [0136, 156], Para. [0192, 195, 194, 197-198]. A coding tree of a current block belongs to a luma coding tree.).


(Ikai; Para. [0383, 410]. A coding system includes a memory and a processor for executing instructions on the memory for video coding.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-4, 6, and 11-13, and are rejected for the same reason of anticipation as outlined above.

Allowable Subject Matter
Claims 5, 7-10, 18, and 20-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leleannec (US Pub. 20190246107 A1) teaches a video coding system for encoding split mode syntax element with a context, wherein the context is a function of whether a frontier in a neighboring block of said block is aligned with a frontier resulting from asymmetrically splitting said block.
Hsiang (US Pub. 20200014928 A1) teaches a video coding system for performing quad-tree split, wherein the context model is selected based on a split depth of the current block of pixels and a split depth of a spatial neighboring block of pixels.
Sekiguchi (US Pat. 9924190 B2) teaches an arithmetic encoder to change an occurrence probability depending on dividing an adjacent block of the block for encoding into the bit stream

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/             Primary Examiner, Art Unit 2485